      5:20-cv-02709-KDW             Date Filed 08/23/21   Entry Number 26        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

AMY JO ELIZABETH MACKENZIE,                    )      No. 5:20-cv-02709-KDW
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )
                                               )
KILOLO KIJAKAZI, 1                             )
Acting Commissioner of the                     )
Social Security Administration,                )
                                               )
                       Defendant.              )

                                              ORDER

       This matter is before the court on the parties’ Stipulation for Attorney’s Fees Pursuant to

the Equal Access to Justice Act (EAJA), ECF No. 25, advising of their agreement to stipulate to

an award of $4,650.00 in attorney fees and $16.00 in expenses to Plaintiff. Plaintiff has also

provided a Petition for EAJA Fees, ECF No. 23, in which counsel provided itemization of the fees

sought. 2 The court finds the stipulated amount of fees to be reasonable and in accordance with

applicable law. Pursuant to the parties’ stipulation, Plaintiff’s Petition for Attorney’s Fees

Pursuant to EAJA, ECF No. 23, is granted to the extent it comports with this Order and the parties’

Stipulation.

       The parties have stipulated that Plaintiff Amy Jo Elizabeth MacKenzie should be awarded

attorney fees under the EAJA in the amount of Four Thousand, Six Hundred, Fifty dollars and



1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
2
  In Plaintiff’s Petition for Fees, counsel indicated 23.85 hours were spent representing Plaintiff
before the court.
     5:20-cv-02709-KDW          Date Filed 08/23/21      Entry Number 26        Page 2 of 2




00/100 cents ($4,650.00) and expenses in the amount of Sixteen dollars and 00/100 cents ($16.00).

These attorney fees will be paid directly to Plaintiff, Amy Jo Elizabeth MacKenzie, and sent to the

business address of Plaintiff’s counsel, W. Daniel Mayes, Esquire. Full or partial remittance of

the awarded attorney fees will be contingent upon a determination by the Government that Plaintiff

owes no qualifying, pre-existing debt(s) to the Government. If such a debt(s) exists, the

Government will reduce the awarded attorney fees in this Order to the extent necessary to satisfy

such debt(s).

       An award of $4,650.00 in attorney fees and $16.00 in expenses pursuant to the EAJA is

granted in accordance with this Order.

       IT IS SO ORDERED.




August 23, 2021                                             Kaymani D. West
Florence, South Carolina                                    United States Magistrate Judge




                                                2
